Exhibit 10.2


INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2018


GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED AS OF [GRANT DATE] (“GRANT DATE”)


Ingersoll-Rand plc (the “Company”) hereby grants to [insert name]
(“Participant”) a restricted stock unit award (the “RSUs”) with respect to
[insert number of shares subject to RSUs] ordinary shares of the Company (the
“Shares”), pursuant to and subject to the terms and conditions set forth in the
Company’s Incentive Stock Plan of 2018 (the “Plan”) and to the terms and
conditions set forth in this Restricted Stock Unit Award Agreement, including
the Appendix (the Restricted Stock Unit Award Agreement and the Appendix are
referred to, collectively, as the “Award Agreement”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same meanings in this Award
Agreement.
1.Vesting and Issuance of Shares; Dividend Equivalents.
(a)Participant’s right to receive Shares subject to the RSUs shall vest in three
equal installments on each of the first three anniversaries of the Grant Date
(each anniversary being a “Vesting Date”), subject to Participant’s continued
employment with the Company or an Affiliate on each such anniversary.
(b)    Participant shall be entitled to receive an amount equal to any cash
dividend paid by the Company upon one Share for each RSU held by Participant
when such dividend is paid (“Dividend Equivalent”), provided that, (i)
Participant shall have no right to receive the Dividend Equivalents unless and
until the associated RSUs vest, (ii) Dividend Equivalents shall not accrue
interest, and (iii) Dividend Equivalents shall be paid in cash at the time that
the associated RSUs vest.
(c)    If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), the number of
Shares subject to the RSUs that would have vested within 12 months following the
termination of Participant’s active employment shall vest as of the date of
termination of active employment (such date also being a “Vesting Date”) and all
other RSUs and associated Dividend Equivalents shall be forfeited as of the date
of termination of active employment, and Participant shall have no right to or
interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents. In the event Participant’s employer ceases to be an Affiliate (as
defined in the Plan) as a result of a Major Restructuring, this will not
constitute a Group Termination Event.
(d)    If Participant’s employment terminates due to an Involuntary Loss of Job
that occurs between the Grant Date and the first anniversary of completion of a
Major Restructuring, the Shares subject to the RSUs that have not yet vested
shall vest as of the date of such termination of employment (such date also
being a “Vesting Date”).
(e)    If Participant’s employment terminates by reason of Disability, the
Shares subject to the RSUs that have not yet vested shall vest as of the date of
such termination of employment (such date also being a “Vesting Date”).


1



--------------------------------------------------------------------------------







(f)    Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates after attainment of age 55 with at least 5
years of service with the Company and any Affiliate (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
(g)    Notwithstanding the provisions of Section 1(f) above, if Participant’s
employment terminates due to death, the Shares subject to the RSUs that have not
yet vested shall vest as of the date of such termination of employment (such
date also being a “Vesting Date”).
(h)    If Participant’s employment is terminated (i) for any reason or in any
circumstances other than those specified in Section 1(c) through (g) above or
(ii) by the Company for cause in the circumstances specified below, all unvested
RSUs and associated Dividend Equivalents shall be forfeited as of the date of
termination of active employment and Participant shall have no right to or
interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents. For purposes of this Section 1(h), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
(i)    On each Vesting Date (or within thirty (30) days thereof), the Company
shall cause to be issued to Participant Shares with respect to the RSUs that
become vested on such Vesting Date. However, if the RSUs are considered an item
of deferred compensation under Section 409A of the Code and the Shares are
distributable at a time or times by reference to a Participant’s separation from
service (within the meaning of Section 409A(a)(2)(A)(i) of the Code) and
Participant on the date of the Participant’s separation from service is both
subject to U.S. federal income taxation and a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), any Shares that would
otherwise be issuable during the 6-month period commencing on Participant’s
separation from service will be issued on the first day of the 7th month
following Participant’s separation from service (or, if Participant dies during
such period, within 30 days after Participant’s death). Such Shares shall be
fully paid and non-assessable. Participant will not have any of the rights or
privileges of a shareholder of the Company in respect of any Shares subject to
the RSUs unless and until such Shares have been issued to Participant.
2.    Definitions.
(a)    Cause, for purposes of Section 2(c) below, shall mean (i) any action by
Participant involving willful malfeasance or willful gross misconduct having a
demonstrable adverse effect on the Company or an Affiliate; (ii) substantial
failure or refusal by Participant to perform his or her employment duties, which
failure or refusal continues for a period of 10 days following delivery of
written notice of such failure or refusal to Participant by the Company or an
Affiliate; (iii) Participant being convicted of a felony under the laws of the
United States or any state or district (or the equivalent in any foreign
jurisdiction); or (iv) any material violation of the Company’s code of conduct,
as in effect from time to time.
(b)    Good Reason shall mean (i) a substantial diminution in Participant’s job
responsibilities or a material adverse change in Participant’s title or status
(however, performing the same job for a smaller organization following a Major
Restructuring shall not constitute Good Reason); (ii) a reduction of
Participant’s base salary or target bonus (however, a reduction of Participant’s
base salary or target bonus shall not constitute Good Reason if there is a
broad-based reduction in the base salary or target bonus applicable to employees
in the Company or an Affiliate) or the failure to pay Participant’s base salary
or bonus when due or the failure to maintain on behalf of Participant (and his
or her dependents) benefits which


2



--------------------------------------------------------------------------------







are at least comparable in the aggregate to those in effect prior to the
completion of the Major Restructuring; or (iii) the relocation of the principal
place of Participant’s employment by more than 35 miles from Participant’s
principal place of employment immediately prior to the completion of the Major
Restructuring; however, any of the events described in clauses (i)‑(iii) above
shall constitute Good Reason only if the Company (or an Affiliate, if
applicable) fails to cure such event within 30 days after receipt from
Participant of written notice of the event which constitutes Good Reason; and
such Participant shall cease to have a right to terminate due to Good Reason on
the 90th day following the later of the occurrence of the event or Participant’s
knowledge thereof, unless Participant has given the Company written notice
thereof prior to such date.
(c)    Involuntary Loss of Job shall mean, with respect to any Participant, the
termination of such Participant’s employment with the Company or an Affiliate
(i) by the Company or an Affiliate without Cause, or (ii) by Participant with
Good Reason, unless, with respect to both (i) and (ii), the Company can
reasonably demonstrate that such occurrence is not substantially related to, or
as a result of, a Major Restructuring. In no event shall Participant’s employer
ceasing to be an Affiliate (as defined in the Plan) as a result of a Major
Restructuring, on its own, constitute an Involuntary Loss of Job.
(d)    Major Restructuring shall mean a reorganization, recapitalization,
extraordinary stock dividend, merger, sale, spin-off or other similar
transaction or series of transactions which, individually or in the aggregate,
has the effect of resulting in the elimination of all, or the majority of, any
one or more of the Company’s two business segments (i.e., Climate and
Industrial), so long as such transaction or transactions do not constitute a
Change in Control.
(e)    For purposes of this Award Agreement, the term “Affiliate” shall include
any entity that was an Affiliate as of the Grant Date if such entity has ceased
to be an Affiliate as a result of a Major Restructuring unless otherwise
specified herein.
3.    Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax‑Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
To satisfy any withholding obligations of the Company and/or the Employer with
respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon vesting of the RSUs. Alternatively, or in addition, in connection
with any applicable withholding event, Participant authorizes the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following; (a) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company or the Employer, (b) withholding from
proceeds of the sale of Shares acquired upon vesting of the RSUs either through
a voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization without further consent)
and/or (c) requiring Participant to tender a cash payment to the Company or an
Affiliate in


3



--------------------------------------------------------------------------------







the amount of the Tax-Related Items; provided, however, that if Participant is a
Section 16 officer of the Company under the Exchange Act, the withholding
methods described in this Section 3 (a), (b) and (c) will only be used if the
Committee (as constituted to satisfy Rule 16b-3 of the Exchange Act) determines,
in advance of the applicable withholding event, that one of such withholding
methods will be used in lieu of withholding Shares.
Depending on the withholding method, the Company may withhold for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates, in which case
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent amount in Shares. The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
4.    Recoupment Provision. In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the RSUs and (ii) recover all or a portion
of the financial gain realized by Participant through the RSUs. Participant
shall also be subject to the provisions of Section 19 of the Plan regarding
recoupment of compensation payable under the RSUs.
5.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
6.    Choice of Law and Venue. The RSU grant and the provisions of this Award
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina without regard to such state’s conflict of laws or
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this grant or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of North Carolina and agree that
such litigation shall be conducted in the courts of Mecklenburg County, North
Carolina, or the federal courts for the United States for the Western District
of North Carolina, where this grant is made and/or to be performed.
7.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
8.    Country-Specific Provisions. The RSUs and the Shares subject to the RSUs
shall be subject to any special terms and conditions for Participant’s country
set forth in the Appendix. Moreover, if Participant relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.
9.    Imposition of Other Requirements. This grant is subject to, and limited
by, all applicable laws and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Award Agreement without Participant’s consent to the extent
necessary to comply with securities or other laws applicable to the issuance of
Shares. The Company reserves the right to impose other requirements on


4



--------------------------------------------------------------------------------







Participant’s participation in the Plan, on the RSUs and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
10.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participant in the Plan.
11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
12.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that Participant may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions including, but not limited to, the United
States and, if different, Participant’s country of residence, which may affect
his or her ability to acquire or sell Shares or rights to Shares (e.g., RSUs)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant is responsible for
ensuring his or her compliance with any applicable restrictions and should speak
to his or her personal legal advisor on this matter.
13.    Foreign Asset/Account Reporting; Exchange Controls. Participant
acknowledges that, depending on his or her country, Participant may be subject
to foreign asset and/or account reporting requirements and/or exchange controls
as a result of the vesting and settlement of the RSUs, the acquisition, holding
and/or transfer of Shares or cash resulting from participation in the Plan
and/or the opening and maintaining of a brokerage or bank account in connection
with the Plan. For example, Participant may be required to report such assets,
accounts, account balances and values and/or related transactions to the tax or
other authorities in his or her country. Participant may also be required to
repatriate sale proceeds or other funds received pursuant to the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. Participant is responsible for ensuring compliance with any
applicable requirements and should speak to his or her personal legal advisor
regarding these requirements.


5



--------------------------------------------------------------------------------







14.    Acknowledgement & Acceptance within 120 Days. This grant is subject to
acceptance, within 120 days of the Grant Date, by electronic acceptance through
the website of UBS, the Company’s stock plan administrator. Failure to accept
the RSUs within 120 days of the Grant Date may result in cancellation of the
RSUs.
Signed for and on behalf of the Company:


__________________________________                    
Michael W. Lamach
Chairman and CEO
Ingersoll-Rand plc


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


6



--------------------------------------------------------------------------------









APPENDIX


INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2018
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
COUNTRY-SPECIFIC PROVISIONS


This Appendix includes special terms and conditions applicable to Participant if
Participant resides and/or works in one of the countries listed below. These
terms and conditions supplement or replace (as indicated) the terms and
conditions set forth in the Restricted Stock Unit Award Agreement. Unless
otherwise defined herein, the terms defined in the Plan or the Award Agreement,
as applicable, shall have the same meanings in this Appendix.
This Appendix also includes information relating to exchange control, foreign
asset and/or account reporting and other issues of which Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the exchange control, securities and other laws in effect in the
respective countries as of April 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the RSUs vest or the Shares acquired under the Plan are sold.


In addition, the information is general in nature and may not apply to
Participant’s particular situation. The Company is not in a position to assure
Participant of any particular result. Accordingly, Participant should to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if Participant is a citizen
or resident of a country other than the one in which he or she is currently
residing and/or working, or if Participant transfers employment or residency to
another country after the RSUs are granted, the information contained herein may
not be applicable to Participant. The Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to Participant.


PROVISIONS APPLICABLE TO ALL NON-U.S. COUNTRIES


1.    Nature of Grant. In accepting the RSUs, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;
(c)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;


7



--------------------------------------------------------------------------------







(f)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;
(g)    unless otherwise agreed with the Company, the RSU and the Shares subject
to the RSU, and the income and value of same, are not granted as consideration
for, or in connection with, services Participant may provide as a director of an
Affiliate;
(h)    the RSU grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Affiliate and will not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate Participant’s employment or service relationship (if any);
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant ceasing to provide employment
or other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any) or from cancellation of the RSUs or recoupment of
any financial gain resulting from the RSUs as described in Section 4 of the
Restricted Stock Unit Award Agreement;
(k)    in the event of termination of Participant’s employment or other services
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), Participant’s right to
receive or vest in the RSUs under the Plan, if any, will terminate effective as
of the date that Participant is no longer actively providing services, or will
be measured with reference to such date in the case of a Group Termination
Event, Involuntary Loss of Job, Retirement or termination by reason of death or
Disability, and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of this RSU
grant (including whether Participant may still be considered to be providing
services while on an approved leave of absence);
(l)    unless otherwise provided in the Plan or by the Company, in its
discretion, the RSUs and the benefits evidenced by this Award Agreement do not
create any entitlement to have the RSUs or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Shares; and
(m)    neither the Company, nor the Employer nor any Affiliate will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
2.    Data Privacy.


8



--------------------------------------------------------------------------------







(a)    Participant is hereby notified of the collection, use and transfer, as
described in this Award Agreement, in electronic or other form, of his or her
Personal Data (defined below) by and among, as applicable, the Company and its
Subsidiaries and Affiliates for the exclusive and legitimate purpose of
implementing, administering and managing Participant’s participation in the
Plan.
(b)    Participant understands that the Company and the Employer hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”), for the purpose of
implementing, administering and managing the Plan.
(c)    Participant understands that providing the Company with this Personal
Data is necessary for the performance of this Award Agreement and that
Participant’s refusal to provide the Personal Data would make it impossible for
the Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Plan. Participant’s Personal Data shall be
accessible within the Company only by the persons specifically charged with
Personal Data processing operations and by the persons that need to access the
Personal Data because of their duties and position in relation to the
performance of this Award Agreement.
(d)    The Personal Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant may,
at any time and without cost, contact Michelle Trumpower, Global Data Protection
and Privacy Officer to enforce his or her rights under the data protection laws
in Participant’s country, which may include the right to (i) request access or
copies of Personal Data subject to processing; (ii) request rectification of
incorrect Personal Data; (iii) request deletion of Personal Data; (iv) request
restriction on processing of Personal Data; (v) request portability of Personal
Data; (vi) lodge complaints with competent authorities in Participant’s country;
and/or (vii) request a list with the names and addresses of any potential
recipients of Personal Data.
(e)    The Company provides appropriate safeguards for protecting Personal Data
that it receives in the U.S. through its adherence to the EU - U.S. Privacy
Shield Framework (“Privacy Shield”). The Privacy Shield Privacy Statement is
available at https://company.ingersollrand.com/privacy-policy.html. Further,
information about the Privacy Shield is on the U.S. Department of Commerce’s
website, including the list of participating companies at
https://www.privacyshield.gov/list. Participant understands that the Company
will transfer Personal Data to UBS and/or such other third parties as may be
selected by the Company, which are assisting the Company with the
implementation, administration and management of the Plan and may transfer the
Personal Data to certain other third parties assisting in the implementation,
administration and management of the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
Participant may elect to deposit any Shares acquired upon settlement of the
RSUs.
(f)    Participant understands that these recipients, which may receive, use,
retain and transfer Personal Data, may be located in Participant’s country or
elsewhere, including outside the European Economic Area (e.g., the United
States), and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. When transferring Personal Data to
these recipients, the Company provides appropriate safeguards in accordance with
the Privacy Shield, as discussed above. Participant may request a copy of these
safeguards by contacting Michelle Trumpower, Global Data Protection and Privacy
Officer


9



--------------------------------------------------------------------------------







(g)    Finally, the processing activity is necessary for the legitimate purposes
of providing the Plan to Participant. Participant may choose to opt out of
allowing the Company to share his or her Personal Data with the stock plan
service provider and others as described above, although execution of such
choice may mean the Company cannot grant awards under the Plan to Participant.
For questions about this choice or to make this choice, Participant should
contact Michelle Trumpower, Global Data Protection and Privacy Officer.
Further, by clicking the “Accept” button or similar button implemented into the
relevant web page or platform, Participant consents to the sharing and transfer
of Participant’s Personal Data to UBS for the purposes of Participant’s
participation in the Plan. This includes the transfer of Participant’s personal
data to the U.S. and other jurisdictions that may not have an equivalent level
of data protection as Participant’s home jurisdiction. Participant understands
that he or she may withdraw consent for future transfers at any time by
contacting Michelle Trumpower, Global Data Protection and Privacy Officer.
3.    Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
ARGENTINA
Type of Offering. Neither the RSUs nor the underlying Shares are publicly
offered or listed on any stock exchange in Argentina. The offer is private and
not subject to the supervision of any Argentine governmental authority.
Exchange Control Information. If Participant transfers proceeds from the sale of
Shares or any cash dividends or Dividend Equivalents paid with respect to such
Shares into Argentina, Participant may be required to deposit a portion of the
funds into a non-interest bearing account in Argentina for 365 days unless
certain conditions are met. The Argentine bank handling the transaction may
request certain documentation in connection with Participant’s request to
transfer proceeds into Argentina, including evidence of the sale or the dividend
or Dividend Equivalent payment and proof that Participant acquired the Shares in
compliance with Argentine exchange control regulations.
Participant is responsible for complying with exchange control laws in Argentina
and neither the Company nor the Employer will be liable for any fines or
penalties resulting from Participant’s failure to comply with applicable laws.
Because exchange control laws and regulations change frequently and without
notice, Participant should consult with his or her personal legal advisor before
accepting the RSUs and before selling any Shares acquired upon vesting of the
RSUs to ensure compliance with current regulations.
Foreign Asset / Account Reporting Information. Participant must report holdings
of any equity interest in a foreign company (e.g., Shares acquired under the
Plan) on his or her annual tax return each year.
AUSTRALIA
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).


Offer Document.




10



--------------------------------------------------------------------------------







This offer document sets out information regarding the grant of RSUs to
Australian-resident employees and directors of the Company and its Affiliates
and is provided by the Company to ensure compliance of the Plan with Australian
Securities and Investments Commission (“ASIC”) Class Order 14/1000 and relevant
provisions of the Corporations Act 2001.


In addition to the information set out in the Restricted Stock Unit Award
Agreement (including this Appendix), Participant is also being provided with
copies of the following documents:


1)
the Plan;



2)
the U.S. prospectus for the Plan; and



3)
the Employee Information Supplement for Australia



(collectively, the “Additional Documents”).


The Additional Documents provide further information to help Participant make an
informed investment decision about participating in the Plan. Neither the Plan
nor the U.S. prospectus for the Plan is a prospectus for the purposes of the
Corporations Act 2001, and they have not been modified for Australia.


Participant should not rely upon any oral statements made in relation to this
offer. Participant should rely only upon the statements contained in the
Restricted Stock Unit Award Agreement and the Additional Documents when
considering participation in the Plan.


Securities Law Information.


Investment in Shares involves a degree of risk. Participants who elect to
participate in the Plan should monitor their participation and consider all risk
factors relevant to the acquisition of Shares under the Plan as set out in the
Restricted Stock Unit Award Agreement and the Additional Documents.


The information contained in this offer is general information only. It is not
advice or information that takes into account Participant's objectives,
financial situation and needs.


Participants should consider obtaining their own financial product advice from
an independent person who is licensed by ASIC to give such advice.


Additional Risk Factors for Australian Residents.


Participants should have regard to risk factors relevant to investment in
securities generally and, in particular, to the holding of Shares. For example,
the price at which the Company's ordinary shares are quoted on the New York
Stock Exchange may increase or decrease due to a number of factors. There is no
guarantee that the price of the ordinary shares will increase. Factors which may
affect the price of ordinary shares include fluctuations in the domestic and
international market for listed stocks, general economic conditions, including
interest rates, inflation rates, commodity and oil prices, changes to government
fiscal, monetary or regulatory policies, legislation or regulation, the nature
of the markets in which the Company operates and general operational and
business risks.




11



--------------------------------------------------------------------------------







In addition, Participants should be aware that the Australian dollar value of
any Shares acquired under the Plan will be affected by the U.S.
dollar/Australian dollar exchange rate. Participation in the Plan involves
certain risks related to fluctuations in this rate of exchange.


Ordinary Shares.


Ordinary shares of an Irish public limited company are analogous to ordinary
shares of an Australian corporation. Each holder of the ordinary shares is
entitled to one vote for every share held.


Under Irish law, dividends and distributions may only be made from
“distributable reserves.” Distributable reserves, broadly, means the accumulated
realized profits of the Company less accumulated realized losses. In addition,
no distribution or dividend may be made unless the Company’s net assets are
equal to, or in excess of, the aggregate of its share capital which has been
paid up or which is payable in the future plus undistributable reserves and the
distribution does not reduce the Company’s net assets below such aggregate.
Undistributable reserves include the share premium account, the capital
redemption reserve fund and the amount by which the Company’s net unrealized
profits and any other reserve which the Company is prohibited from distributing.


The determination as to whether or not the Company has sufficient distributable
reserves to fund a dividend must be made by reference to “relevant accounts” of
the Company. The “relevant accounts” will be either the last set of
unconsolidated annual audited financial statements or unaudited financial
statements prepared in accordance with the Irish Companies Acts and Generally
Accepted Accounting Principles in Ireland, which give a “true and fair view” of
the Company’s unconsolidated financial position. The relevant accounts must be
filed in the Companies Registration Office (the official public registry for
companies in Ireland).


The mechanism as to who declares a dividend and when a dividend becomes payable
is governed by the Company’s articles of association. The articles of
association authorize the directors to declare such dividends as appear
justified from the Company’s profits without the approval of the shareholders at
a general meeting. The board of directors may also recommend a dividend to be
approved and declared by the shareholders at a general meeting. Although the
shareholders may direct that the payment be made by distribution of assets,
shares or cash, no dividend issued may exceed the amount recommended by the
directors. The dividends declared by directors or shareholders may be paid in
the form of assets, shares or cash.


The Company’s directors may deduct from any dividend payable to any shareholders
all sums of money (if any) payable by such shareholder in relation to the
Company’s shares.


The Company’s directors are also entitled to issue shares with preferred rights
to participate in dividends declared by the Company. The holders of such
preferred shares may, depending on their terms, be entitled to claim arrears of
a declared dividend out of subsequently declared dividends in priority to
ordinary shareholders.


Ascertaining the Market Price of the Shares


Participant may ascertain the current market price of the Company’s ordinary
shares as traded on the New York Stock Exchange in the United States of America
at http://www.nyse.com under the symbol “IR.” The Australian dollar equivalent
of that price can be obtained at:
http:///www.rba.gov.au/statistics/frequency/exchange-rates.html.


12



--------------------------------------------------------------------------------







This is not a prediction of what the market price of the Company’s ordinary
shares will be on any applicable Vesting Date or when Shares are issued to
Participant or of the applicable exchange rate at such time.


BELGIUM
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Foreign Asset / Account Reporting Information. Participant is required to report
any bank or brokerage accounts held outside of Belgium in his or her annual tax
return. In a separate report, Participant is required to provide the National
Bank of Belgium with certain details regarding such foreign accounts (including
the account number, bank name and country in which any such account was opened).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under the
Kredietcentrales / Centrales des crédits caption.


BRAZIL
Nature of Grant. This provision supplements the above “Nature of Grant”
provision of the Appendix:


By accepting the Award, Participant agrees that (i) he or she is making an
investment decision, (ii) Participant will be entitled to receive Shares
pursuant to RSUs only if the vesting conditions are met and any necessary
services are rendered by Participant between the Grant Date and the applicable
Vesting Date, and (iii) the value of the underlying Shares is not fixed and may
increase or decrease without compensation to Participant.


Compliance with Law. By accepting the RSUs, Participant acknowledges that he or
she agrees to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the vesting of the RSUs, the receipt of any
dividends or Dividend Equivalents and the sale of Shares acquired under the
Plan.


Exchange Control Information. If Participant is a resident or domiciled in
Brazil, he or she may be required to submit a declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil, depending on the aggregate
value of such assets and rights. If the aggregate value of such assets and
rights is US$100,000 or more but less than US$100,000,000, a declaration must be
submitted annually. If the aggregate value exceeds US$100,000,000, a declaration
must be submitted quarterly. Assets and rights that must be reported include
Shares.


CANADA
Vesting and Issuance of Shares; Dividend Equivalents. This provision supplements
Section 1 of the Restricted Stock Unit Award Agreement:


The grant of the Award does not provide any right for Participant to receive a
cash payment and the Award will be settled in Shares only.




13



--------------------------------------------------------------------------------







Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through UBS or such other broker designated under the Plan,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. The Company’s
ordinary shares are currently traded on the New York Stock Exchange which is
located outside of Canada, under the ticker symbol “IR” and Shares acquired
under the Plan may be sold through this exchange.


Foreign Asset / Account Reporting Information. Foreign specified property,
including Shares and rights to Shares (e.g., RSUs), held by a Canadian resident
must be reported annually on Form T1135 (Foreign Income Verification Statement)
if the total cost of such foreign specified property exceeds C$100,000 at any
time during the year. If applicable, Form T1135 is due by April 30th of the
following year. RSUs must be reported – generally at a nil cost – if the
C$100,000 cost threshold is exceeded because of other foreign specified property
held by the resident. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if other Shares
are owned, this ACB may have to be averaged with the ACB of the other Shares.
Participant is responsible for ensuring his or her compliance with any
applicable reporting obligations and should speak to his or her personal legal
advisor on this matter.


The following provisions will apply to Participant if he or she is a resident of
Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement»), ainsi que tous les
documents, avis et procédures judiciares, éxécutés, donnés ou intentés en vertu
de, ou liés directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.
Data Privacy. This provision supplements the above “Data Privacy” provision of
the Appendix:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, its Affiliates and UBS (or any other
stock plan service provider that may be selected by the Company to assist with
the Plan) to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and its Affiliates to record such
information and to keep such information in Participant’s employee file.


CHILE
Securities Law Information. The offer of RSUs constitutes a private offering in
Chile effective as of the Grant Date. The offer of RSUs is made subject to
ruling N° 336 of the Chilean Commission for the Financial Market (“CMF”). This
offer refers to securities not registered at the securities registry or at the
foreign securities registry of the CMF, and therefore such securities are not
subject to its oversight.  Given that these securities are not registered in
Chile, there is no obligation from the issuer to provide public information on
them in Chile.  These securities cannot be subject to public offering in Chile
while they are not registered at the corresponding securities registry in Chile.


Información bajo la Ley de Mercado de Valores. Esta oferta de RSUs constituye
una oferta privada en Chile y se inicia en la Fecha de la Concesión. Esta oferta
de RSUs se acoge a las disposiciones de la Norma


14



--------------------------------------------------------------------------------







de Carácter General N° 336 de la Comisión para el Mercado Financiero de Chile
(“CMF”). Esta oferta versa sobre valores no inscritos en el registro de valores
o en el registro de valores extranjeros que lleva la CMF, por lo que tales
valores no están sujetos a la fiscalización de ésta.  Por tratarse de valores no
inscritos en Chile, no existe la obligación por parte del emisor de entregar en
Chile información pública respecto de los mismos.  Estos valores no podrán ser
objeto de oferta pública en Chile mientras no sean inscritos en el registro de
valores correspondiente.
Exchange Control Information. Exchange control reporting requirements will apply
if the value of any Shares acquired without the remittance of funds out of Chile
exceeds US$10,000. It is not clear whether this requirement applies in the case
of RSUs where no payment is made to acquire the Shares at all; however, if the
Central Bank of Chile considers the acquisition of Shares for no consideration
to be an “investment operation” the requirement will apply. Moreover, additional
reporting requirements will apply if Participant’s aggregate investments abroad
exceed US$5,000,000 at any time in a calendar year. Finally, if Participant
repatriates funds related to the Plan (e.g., sale proceeds, Dividend
Equivalents, dividends) to Chile and the amount of such funds exceeds $10,000,
or if Participant repatriates sale proceeds from Shares that were purchased with
funds that were required to be transferred out of Chile through the FEM, such
repatriation must be effected through the FEM.
Foreign Asset / Account Reporting Information. Participant will also be required
to provide certain information to the Chilean Internal Revenue Service (“CIRS”)
regarding the results of investments held abroad and the taxes paid abroad. The
sworn statements disclosing this information must be submitted electronically
through the CIRS website, www.sii.cl, using Form 1929, which is due on June 30
each year.
Exchange control and tax reporting requirements in Chile are subject to change.
Participant is responsible for ensuring his or her compliance with any
applicable reporting obligations and should speak to his or her personal legal
advisor on this matter.


CHINA
Vesting and Issuance of Shares; Dividend Equivalents. This provision supplements
Section 1 of the Restricted Stock Unit Award Agreement:


To facilitate compliance with any applicable laws or regulations in China,
Participant agrees and acknowledges that the Company (or a brokerage firm
instructed by the Company, if applicable) is entitled to (i) immediately sell
all Shares issued to Participant at vesting (on Participant’s behalf and at
Participant’s direction pursuant to this authorization), either at the time of
vesting or when Participant ceases employment with the Employer, the Company or
an Affiliate, or (ii) require that any Shares acquired under the Plan be held
with a Company-designated broker until such shares are sold. Participant also
agrees to sign any agreements, forms and/or consents that may be reasonably
requested by the Company (or the Company’s designated brokerage firm) to
effectuate the sale of the Shares and acknowledges that neither the Company nor
the designated brokerage firm is under any obligation to arrange for such sale
of the Shares at any particular price (it being understood that the sale will
occur at the then-current market price) and that broker’s fees or commissions
may be incurred in any such sale. In any event, when the Shares acquired under
the Plan are sold, the proceeds of the sale of the Shares, less any Tax-Related
Items and broker’s fees or commissions, will be remitted to Participant in
accordance with applicable exchange control laws and regulations.


Exchange Control Restrictions. Participant understands and agrees that, if he or
she is a PRC national and subject to exchange control restrictions in China, he
or she will be required to immediately repatriate the


15



--------------------------------------------------------------------------------







proceeds of the sale of Shares and any cash dividends or Dividend Equivalents to
China. Participant further understands that the repatriation of such funds may
need to be effected through a special exchange control account established by
the Company or an Affiliate and he or she hereby consents and agrees that such
funds may be transferred to such special account prior to being delivered to
Participant’s personal account. Participant also understands that the Company
will deliver any sale proceeds, cash dividends or Dividend Equivalents to
Participant as soon as practicable, but that there may be delays in distributing
the funds due to exchange control requirements in China. Proceeds may be paid to
Participant in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid in U.S. dollars, Participant will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are paid in local currency, the Company is under
no obligation to secure any particular currency conversion rate and the Company
may face delays in converting the proceeds to local currency due to exchange
control restrictions, and Participant agrees to bear any currency fluctuation
risk between the time the Shares are sold and the time (i) the Tax-Related Items
are converted to local currency and remitted to the tax authorities and/or (ii)
the net proceeds are converted to local currency and distributed to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.


Exchange Control Information. PRC residents are required to report to the State
Administration of Foreign Exchange details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-PRC residents, either directly or through financial institutions. Under
these rules, Participant may be subject to reporting obligations for the RSUs,
Shares acquired under the Plan and Plan-related transactions. Participant should
consult his or her personal legal advisor for further information about this
requirement.


COLOMBIA
Nature of Grant. This provision supplements the above “Nature of Grant”
provision of the Appendix:


Participant acknowledges that, pursuant to Article 128 of the Colombian Labor
Code, the RSUs and related benefits do not constitute a component of
Participant’s “salary” for any legal purpose. Therefore, the RSUs and related
benefits will not be included and/or considered for purposes of calculating any
and all labor benefits, such as legal/fringe benefits, vacations, indemnities,
payroll taxes, social insurance contributions and/or any other labor-related
amount which may be payable.


Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Plan, the Award Agreement or any other document
evidencing the grant of the Award shall be construed as the making of a public
offer of securities in Colombia.


Exchange Control Information. Participant is responsible for complying with any
and all Colombian foreign exchange requirements in connection with the RSUs, any
Shares acquired and funds remitted out of or into Colombia in connection with
the Plan. This may include, among others, reporting obligations to the Central
Bank (Banco de la República) and, in certain circumstances, repatriation
requirements. If applicable, Participant must determine whether Participant will
treat his or her investments (e.g., Shares) as a (a) permanent investment or (b)
a financial / temporary investment, as follows:
a.
Permanent investment: If Participant determines that his or her investment will
be permanent (i.e., because Participant wishes to remain a shareholder),
Participant will be required to register



16



--------------------------------------------------------------------------------







Participant’s investment with the Central Bank, regardless of the value of the
investment. For this purpose, Participant must file the Central Bank’s Form No.
11.


b.
Financial / temporary investment: If Participant determines that his or her
investment will be temporary (and therefore considered a “financial investment”
under applicable regulations), Participant will be required to register his or
her investment with the Central Bank only if the aggregate value of the
investment (as of December 31 for each year) is equal to or greater than
US$500,000. In such case, Participant must also file the Central Bank’s Form No.
11.



Colombian law does not provide specific criteria to differentiate between
treatment as a permanent investment or financial / temporary investment. If
funds are repatriated to Colombia and Participant has not registered the
investment with the Central Bank, Participant must file Form No. 5 with the
Central Bank upon conversion of funds into local currency. If the investment was
previously registered with the Central Bank, then Participant must file Form No.
4 with the Central Bank upon conversion of funds into local currency.
Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.


Foreign Asset / Account Reporting Information. Participant may be required to
file an annual information return detailing any assets held abroad to the
Colombian Tax Office. If the individual value of these assets exceeds a certain
threshold (currently 3,580 UVT or approximately COP 114,055,000), Participant
must identify and characterize each asset, specify the jurisdiction in which it
is located and provide its value.


CZECH REPUBLIC
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Exchange Control Information. Upon request of the Czech National Bank (the
“CNB”), Participant may need to report the following to the CNB: foreign direct
investments, financial credits from abroad, investment in foreign securities and
associated collection and payments (Shares and proceeds from the sale of Shares
may be included in this reporting requirement).


FINLAND
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.


17



--------------------------------------------------------------------------------







FRANCE
Award Not Tax-Qualified. The Award is not intended to be French tax-qualified.


Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Consent to Receive Information in English. In accepting the Award, Participant
confirms having read and understood the documents relating to the Award (the
Plan and the Award Agreement), which were provided in English. Participant
accepts the terms of these documents accordingly.


En acceptant cette Attribution, le Participant confirme avoir lu et compris les
documents relatifs à cette Attribution (le Plan et le Contrat d’Attribution),
qui ont été remis en langue anglaise. Le Participant accepte les termes de ces
documents en conséquence.


Foreign Asset / Account Reporting Information. Participant is required to report
all foreign accounts (whether open, current or closed) to the French tax
authorities when filing his or her annual tax return.
GERMANY
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Exchange Control Information. Participant must report any cross-border payments
in excess of €12,500 to the German Federal Bank (Bundesbank). The report must be
filed electronically and the form of report (Allgemeine Meldeportal Statistik)
can be accessed via the Bundesbank’s website (www.bundesbank.de). Participant is
responsible for complying with applicable reporting obligations and should speak
to his or her personal legal advisor on this matter.




18



--------------------------------------------------------------------------------







GREECE
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
HONG KONG
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).


Securities Law Information. WARNING: The Award and the Shares issued upon
vesting of the RSUs do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company or its Affiliates.
The Award Agreement, the Plan and other incidental communication materials have
not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, nor have the documents been reviewed by any regulatory
authority in Hong Kong. Participant should exercise caution in relation to the
offer. If Participant has any questions about any of the contents of the Award
Agreement or the Plan, he or she should obtain independent professional advice.


HUNGARY
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
INDIA
Exchange Control Information. Any proceeds from the sale of Shares acquired
under the Plan must be repatriated to India within ninety (90) days of receipt,
and any dividends received in relation to the Shares must be repatriated to
India within one hundred and eighty (180) days of receipt, or within such other
period of time as may be required under applicable regulations. Participant must
obtain a foreign inward remittance certificate (“FIRC”) from the bank where he
or she deposits the foreign currency and maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset / Account Reporting Information. Participant is required to
declare foreign bank accounts and any foreign financial assets (including Shares
acquired under the Plan and, possibly, RSUs) in Participant’s annual tax return.




19



--------------------------------------------------------------------------------







INDONESIA
Exchange Control Information. If Participant remits funds out of or into
Indonesia (e.g., proceeds from the sale of Shares, cash dividends, Dividend
Equivalents), the Indonesian bank through which the transaction is made will
submit a report of the transaction to Bank Indonesia for statistical reporting
purposes. For transactions of US$10,000 or more, a more detailed description of
the transaction must be included in the report and Participant may be required
to provide information about the transaction (e.g., the relationship between
Participant and the transferor of the funds, the source of the funds, etc.) to
the bank in order for the bank to complete the report.


In addition, Participant must provide Bank Indonesia with information on foreign
exchange activities (e.g., remittance of funds into or out of Indonesia) via a
monthly report submitted online through Bank Indonesia’s website. The report is
due by the 15th of the month following the month in which the activity occurred.


IRELAND
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Director Notification Requirement. If Participant is a director, shadow director
or secretary of the Company or an Irish Affiliate and has a 1% or more
shareholding interest in the Company, he or she must notify the Company or the
Irish Affiliate, as applicable, in writing when he or she receives or disposes
of an interest in the Company (e.g., RSUs, Shares, etc.), when he or she becomes
aware of the event giving rise to the notification requirement, or when he or
she becomes a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or minor children (whose interests will be attributed to the director, shadow
director or secretary).


ITALY
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Data Privacy. This provision replaces the above “Data Privacy” provision of the
Appendix:


Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, email address, home address and telephone number, date
of birth, passport number, social insurance number or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in the Company or any Affiliate, details
of all Awards, or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”) and
will process such


20



--------------------------------------------------------------------------------







Data for the exclusive purpose of implementing, managing and administering the
Plan and in compliance with applicable laws and regulations.


Participant also understands that providing the Company with Data is mandatory
for compliance with local law and necessary for the performance of the Plan and
that Participant’s refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Plan. The Controller of personal data processing
is Ingersoll-Rand plc, with registered offices at 170/175 Lakeview Drive,
Airside Business Park, Swords, Co. Dublin, Ireland.


Participant understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Data and by the data processor (the “Processor”), if any. An
updated list of Processors and other transferees of Data is available upon
request from the Employer. Furthermore, Data may be transferred to banks, other
financial institutions, or brokers involved in the management and administration
of the Plan. Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company.
Participant further understands that the Company and/or any Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing Participant’s participation in the Plan, and that the
Company and/or any Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom Participant may elect to deposit any Shares acquired at vesting
of the RSUs. Such recipients may receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan. Participant
understands that these recipients may be acting as controllers, Processors or
persons in charge of processing, as the case may be, in accordance with local
law and may be located in or outside the European Economic Area in countries
such as in the United States that might not provide the same level of protection
as intended under Italian data privacy laws. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.


Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing. Participant should contact the Employer in this regard.


Furthermore, Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s human resources
department.


Foreign Asset / Account Reporting Information. Italian residents who, at any
time during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are


21



--------------------------------------------------------------------------------







required to report these assets on their annual tax returns (UNICO Form, RW
Schedule) for the year during which the assets are held, or on a special form if
no tax return is due. These reporting obligations will also apply to Italian
residents who are the beneficial owners of foreign financial assets under
Italian money laundering provisions. Participant is responsible for complying
with applicable reporting obligations and should speak to his or her personal
legal advisor on this matter.


JAPAN
Foreign Asset / Account Reporting Information. Participant will be required to
report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. Participant should consult with
his or her personal tax advisor as to whether the reporting obligation applies
to him or her and whether the requirement extends to any outstanding RSUs,
Shares and/or cash acquired under the Plan.


KOREA
Foreign Asset / Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., brokerage accounts, bank accounts) to the
Korean tax authority and file a report with respect to such accounts if the
value of the assets in such accounts exceeds KRW 1,000,000,000 (or the
equivalent amount in a foreign currency) on any month-end date during the
calendar year. Participant is responsible for complying with applicable
reporting obligations and should speak to his or her personal legal advisor on
this matter.


MEXICO
Labor Law Policy and Acknowledgment. In accepting the RSUs, Participant
expressly recognizes that Ingersoll-Rand plc, with registered offices at 170/175
Lakeview Drive, Airside Business Park, Swords, Co. Dublin, Ireland, is solely
responsible for the administration of the Plan and that Participant’s
participation in the Plan and acquisition of Shares do not constitute an
employment relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and Participant’s sole
Employer is a Mexican Subsidiary or Affiliate of the Company
(“Ingersoll-Rand-Mexico”). Based on the foregoing, Participant expressly
recognizes that the Plan and the benefits that Participant may derive from his
or her participation in the Plan do not establish any rights between Participant
and Ingersoll-Rand-Mexico, and do not form part of the employment conditions
and/or benefits provided by Ingersoll-Rand-Mexico and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
Affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política de la Ley Laboral y Reconocimiento. Aceptando este Premio (RSUs), el
Participante reconoce expresamente que Ingersoll-Rand plc, con oficinas
registradas ubicadas en 170/175 Lakeview Drive, Airside


22



--------------------------------------------------------------------------------







Business Park, Swords, Co. Dublin, Ireland, es el único responsable de la
administración del Plan y que participación del Participante en el mismo y
la adquisición de Acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, debido a que la participación de esa
persona en el Plan deriva únicamente de una relación comercial y el único Patrón
del participante es una Subsidiaria o Afiliada Mexicana de la Compañía
(“Ingersoll-Rand-México”). Derivado de lo anterior, el Participante
reconoce expresamente que el Plan y los beneficios que pudieran derivar para el
Participante por su participación en el mismo, no establecen ningún derecho
entre el Participante e Ingersoll-Rand-México, y no forman parte de las
condiciones laborales y/o prestaciones otorgadas por Ingersoll-Rand-México,
y cualquier modificación al Plan o la terminación del mismo de ninguna manera
podrá ser interpretada como una modificación o desmejora de los términos
y condiciones de trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.
THE NETHERLANDS
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
POLAND
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Exchange Control Information. Polish residents are obligated to file quarterly
reports with the National Bank of Poland incorporating information on
transactions and balances related to RSUs and Shares if the total value of such
assets (calculated individually or together with other assets/liabilities
possessed abroad) exceeds PLN 7,000,000. If Participant transfers funds in
excess of a specified threshold (currently €15,000, or PLN 15,000 if such
transfer of funds is connected with business activity of an entrepreneur) into
or out of Poland in connection with the purchase or sale of Shares acquired
under the Plan, the funds must be transferred via a bank account. Participant is
required to retain the documents connected with a foreign exchange transaction
for a period of five (5) years, as measured from the end of the year in which
such


23



--------------------------------------------------------------------------------







transaction occurred. If Participant holds Shares acquired under the Plan and/or
keeps a bank account abroad, Participant will have reporting duties to the
National Bank of Poland. Participant should consult with his or her personal
legal advisor to determine what he or she must do to fulfill any applicable
reporting duties.


PUERTO RICO
There are no country-specific provisions.
RUSSIA
Securities Law Information. This Award Agreement, the Plan and all other
materials Participant may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Any issuance of
Shares under the Plan has not and will not be registered in Russia and,
therefore, the Shares described in any Plan-related documents may not be offered
or placed in public circulation in Russia. In no event will Shares issued under
the Plan be delivered to Participant in Russia. Any Shares acquired under the
Plan will be maintained on Participant's behalf outside of Russia. Moreover,
Participant will not be permitted to sell or otherwise alienate any Shares
directly to other Russian legal entities or individuals.
Exchange Control Information. Participant is required to repatriate
certain cash amounts (e.g., dividend equivalents) received with respect to the
Award to Russia as soon as Participant intends to use the amounts for any
purpose, including reinvestment.  Such funds must initially be credited to
Participant through a foreign currency account at an authorized bank in Russia.
 After the funds are initially received in Russia, they may be further remitted
to foreign banks in accordance with Russian exchange control laws. 
As an express statutory exception to the above-mentioned repatriation
rule, cash dividends paid on the Shares can be paid directly to a foreign bank
or brokerage account opened with a bank located in an OECD (Organization for
Economic Co-operation and Development) or FATF (Financial Action Task
Force) country (which includes the United States).  In addition,
cash proceeds from the sale of shares traded on one of the foreign stock
exchanges on the list provided for by the Russian Federal law “On the Securities
Market” (which currently includes the New York Stock Exchange) can be
paid directly to a foreign bank or brokerage account opened with a bank located
in an OECD or FATF country. Other statutory exceptions may apply and Participant
should consult his or her personal legal advisor in this regard.
Foreign Asset/Account Reporting Information. Participant will be required to
notify the Russian tax authorities within one month of opening, closing or
changing any account details of a foreign bank account. Participant is also
required to report (i) the beginning and ending balances in such foreign bank
account each year and (ii) transactions related to such foreign account during
the year to the Russian tax authorities, on or before June 1 of the following
year. The tax authorities can require any supporting documents related to the
transactions in Participant’s foreign bank account. Participant should consult
his or her personal tax advisor to ensure compliance with applicable
requirements.
SINGAPORE
Securities Law Information. The grant of the RSUs is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. Participant
should note that the Award is subject to section 257 of the SFA and Participant
should not make any subsequent sale of the Shares in Singapore or any offer of
such subsequent sale of the Shares subject to the Award in Singapore, unless
such sale or offer in is made (i) six months or more after the Grant Date or
(ii) pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the SFA. The Shares


24



--------------------------------------------------------------------------------







are currently traded on the New York Stock Exchange, which is located outside of
Singapore, under the ticker symbol “IR” and Shares acquired under the Plan may
be sold through this exchange.


Chief Executive Officer and Director Notification Requirement. If Participant is
a director (including an alternate, substitute, or shadow director) or the chief
executive officer (“CEO”) of a Singapore Affiliate, he or she is subject to
certain notification requirements under the Singapore Companies Act, regardless
of whether he or she is a Singapore resident or employed in Singapore. Among
these requirements is the obligation to notify the Singapore Affiliate in
writing when Participant receives or disposes of an interest (e.g., RSUs,
Shares) in the Company or an Affiliate. These notifications must be made within
two (2) business days of acquiring or disposing of any interest in the Company
or any Affiliate or within two (2) business days of becoming a director or the
CEO if such an interest exists at that time.
 
SPAIN
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Nature of Grant. This provision supplements Section 1 of the Restricted Stock
Unit Award Agreement and the above “Nature of Grant” provision of the Appendix:


In accepting the Award, Participant consents to participate in the Plan and
acknowledges having received and read a copy of the Plan.


Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant awards under the Plan to individuals who may be
employees of the Company or an Affiliate throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not bind the Company or any Affiliate over and above the
specific terms of the Plan and this Award Agreement. Consequently, Participant
understands that the Award is granted on the assumption and condition that such
Award and any Shares acquired upon vesting of the RSUs shall not become a part
of any employment contract (either with the Company or any Affiliate) and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, Participant
understands that the Award would not be granted but for the assumptions and
conditions referred to above; thus, Participant acknowledges and freely accepts
that should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any grant of the Award shall be null
and void.


Further, Participant understands and agrees that, as a condition of the grant of
the Award, except as provided for in Section 1 of the Restricted Stock Unit
Award Agreement, Participant’s termination of employment for any reason
(including for the reasons listed below) will automatically result in the loss
of the RSUs to the extent the RSUs have not vested as of the date Participant is
no longer actively employed. In particular, except as provided for in Section 1
of the Restricted Stock Unit Award Agreement, Participant understands and agrees
that (i) any unvested portion of the RSUs as of the date Participant’s active
employment ends will be forfeited without entitlement to the underlying Shares
or to any amount as indemnification in the event of a termination by reason of,
including, but not limited to: resignation, disciplinary dismissal adjudged


25



--------------------------------------------------------------------------------







to be with cause, disciplinary dismissal adjudged or recognized to be without
cause, individual or collective layoff on objective grounds, whether adjudged to
be with cause or adjudged or recognized to be without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer, and under Article 10.3
of Royal Decree 1382/1985.


Exchange Control Information. Participant must declare the acquisition,
ownership and disposition of stock in a foreign company (including Shares
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes. Generally, the declaration must be filed in January for Shares
acquired or sold during (or owned as of December 31 of) the prior year; however,
if the value of the Shares acquired under the Plan or the amount of the sale
proceeds exceeds €1,502,530, the declaration must be filed within one month of
the acquisition or sale, as applicable.
Participant may be required to declare electronically to the Bank of Spain any
foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including Shares acquired under the Plan), and any transactions
with non-Spanish residents (including any payment of cash or Shares made by the
Company) depending on the value of the transactions during the relevant year or
the balances in such accounts and the value of such instruments as of December
31 of the relevant year. Participant should consult with his or her personal
legal advisor regarding the applicable thresholds and corresponding reporting
requirements. 
Foreign Asset / Account Reporting Information. Participant is required to report
assets or rights deposited or held outside of Spain (including Shares acquired
under the Plan or cash proceeds from the sale of Shares acquired under the Plan)
if the value of such right or asset exceeds €50,000 per type of asset or right. 
This obligation applies to assets and rights held as of December 31 (or at any
time during the year in which the asset or right is sold or otherwise disposed
of) and requires that information on such assets and rights be included in
Participant’s tax return filed with the Spanish tax authorities for such year.
After such assets or rights are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously reported
asset or right increases by more than €20,000 or if ownership of such asset or
right is transferred or relinquished during the year.
Securities Law Information. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the RSUs. The Plan, the Award Agreement and any
other documents evidencing the grant of the RSUs have not been, nor will they
be, registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.


26



--------------------------------------------------------------------------------







SWEDEN
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
TAIWAN
Exchange Control Information. Participant may acquire and remit foreign currency
(including funds for the purchase of Shares and proceeds from the sale of
Shares) up to US$5,000,000 per year without justification. If the transaction
amount is TWD500,000 or more in a single transaction, Participant must submit a
Foreign Exchange Transaction Form. If the transaction amount is US$500,000 or
more in a single transaction, Participant must also provide supporting
documentation to the satisfaction of the remitting bank.


THAILAND
Exchange Control Information. If the proceeds from the sale of Shares or any
cash dividends or Dividend Equivalents received in relation to the Shares exceed
US$50,000, Participant must (i) immediately repatriate such funds to Thailand
and (ii) report the inward remittance to the Bank of Thailand on a Foreign
Exchange Transaction Form. In addition, within 360 days of repatriation,
Participant must convert any funds repatriated to Thailand to Thai Baht or
deposit the funds in a foreign exchange account with a Thai bank.
TURKEY
Securities Law Information. The RSUs are made available only to employees of the
Company and its Affiliates, and the offer of participation in the Plan is a
private offering. Participant is not permitted to publicly offer any Shares
acquired under the Plan in Turkey unless such public offering is approved by the
Turkish Capital Markets Board in accordance with Turkish laws. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “IR” and Shares acquired under the Plan may be
sold through this exchange.


Exchange Control Information. Exchange control regulations require Turkish
residents to conduct any activity related to investments in foreign securities
through a bank or financial intermediary institution licensed by the Turkish
Capital Markets Board.  Participant should consult with his or her personal
legal advisor regarding this requirement.
UNITED ARAB EMIRATES
Securities Law Information. The Award Agreement, the Plan and other incidental
communication materials related to the RSUs are intended for distribution only
to employees of the Company and its Affiliates for the purposes of an incentive
scheme.


The Emirates Securities and Commodities Authority and the Central Bank have no
responsibility for reviewing or verifying any documents in connection with this
statement. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this statement nor taken steps to verify the
information set out in it, and have no responsibility for it.


27



--------------------------------------------------------------------------------









The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.


If Participant does not understand the contents of the Award Agreement or the
Plan, he or she should consult an authorized financial adviser.


UNITED KINGDOM (THE “U.K.”)
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Responsibility for Taxes. This provision supplements Section 3 of the Restricted
Stock Unit Award Agreement:


Without limitation to Section 3 of the Restricted Stock Unit Award Agreement,
Participant agrees that Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items, as and when requested by the
Company or the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any
other tax authority or any other relevant authority). Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on
Participant’s behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
immediately foregoing provision will not apply; instead, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and national insurance contributions may be payable.
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit.


UNITED STATES


Foreign Asset / Account Reporting Information. Under the Foreign Account Tax
Compliance Act (“FATCA”), United States taxpayers who hold Shares or rights to
acquire Shares (i.e., RSUs) may be required to report certain information
related to their holdings to the extent the aggregate value of the RSUs/Shares
exceeds certain thresholds (depending on Participant’s filing status) with the
Participant’s annual tax return. Participant should consult with his personal
tax or legal advisor regarding any FATCA reporting requirements with respect to
the RSUs or any Shares acquired under the RSUs.


In addition, Report of Foreign Bank and Financial Account (FBAR) requirements
may also apply to Participant if Participants hold assets, such as Shares,
outside the U.S.




28



--------------------------------------------------------------------------------







VENEZUELA
Investment Representation. As a condition of the grant of the RSUs, Participant
acknowledges and agrees that any Shares Participant may acquire upon vesting of
the RSUs are acquired as, and intended to be, an investment rather than for the
resale of the Shares and conversion of the Shares into foreign currency.


Exchange Control Information. Exchange control restrictions may limit the
ability to remit funds into Venezuela following the receipt of the proceeds from
the sale of Shares acquired upon vesting of the RSUs. The Company reserves the
right to further restrict the settlement of the RSUs or to amend or cancel the
RSUs at any time in order to comply with applicable exchange control laws in
Venezuela. Participant is responsible for complying with exchange control laws
in Venezuela and neither the Company nor the Employer will be liable for any
fines or penalties resulting from Participant’s failure to comply with
applicable laws. Because exchange control laws and regulations change frequently
and without notice, Participant should consult with his or her personal legal
advisor before accepting the RSUs and before selling any Shares acquired upon
vesting of the RSUs to ensure compliance with current regulations.
 
Securities Law Information. Participant has met the eligibility requirements set
forth in the Plan. The offering of the RSUs is personal, private, exclusive and
non-transferable and does not qualify as a public offering under the laws of the
Bolivarian Republic of Venezuela. Therefore, previous authorization of the
National Superintendent of Securities is not required for the offer.




29

